419 F.2d 834
AND FILM, a Corporation, and Turgut Demirag, Plaintiffs-Appellees,v.FILM EFFECTS OF HOLLYWOOD, INC., a California Corporation,Defendant-Appellant.
No. 23064.
United States Court of Appeals Ninth Circuit.
Jan. 15, 1970.

David W. Fleming (argued), of White, Oberhansley & Fleming, Van Nuys, Cal., for appellant.
Joseph G. Hurley (argued), North Hollywood, Cal., for appellees.
Before BARNES, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant was sued for breach of contract by appellees in this diversity case.  The district court found the contract existed, was breached by defendant, and awarded $73,333 in damages.


2
The sole question on appeal is whether there was a sufficient basis of fact upon which such an award was justified.  We have examined the record, and find sufficient evidence exists to support with reasonable certainty the award of damages made by the district court.  We affirm.